Citation Nr: 0305296	
Decision Date: 03/20/03    Archive Date: 04/03/03

DOCKET NO.  94-37 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey

THE ISSUES

Entitlement to an increased rating for service-connected 
residuals of a left groin injury, status post left 
hemiscrotal exploration (residuals of a left groin injury).

(The veteran's claim of entitlement to annual clothing 
allowance will be the subject of a later decision).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Steven D.  Reiss, Counsel

INTRODUCTION

The veteran served on active duty for training from March 
1981 to January 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February and September 1993 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Newark, New Jersey, which denied the veteran's 
claim for an increased rating for his service-connected 
residuals of a left groin injury, as well as from a September 
1994 RO rating action that determined that he was not 
entitled to a clothing allowance.  The veteran perfected 
timely appeals of these determinations to the Board.

In June 1996, the veteran and his representative appeared at 
a hearing at the RO conducted by a former Board Member.  
Thereafter, when this matter was previously before the Board 
in November 1996, it was remanded to the RO for further 
development.  In August 2002, the Board informed the veteran 
that the Member who conducted the hearing was no longer 
employed by the Board, notified him that he was entitled to 
another hearing, and indicated that if he did not respond to 
the letter within 30 days, the Board would assume he did not 
wish to testify at a second Board hearing.  To date, the 
veteran has not responded to the Board's August 2002 letter 
and accordingly, the Board will proceed with the 
consideration of his case.

In addition, the Board notes that although the August 1994 
Statement of the Case (SOC) and the November 1996 remand 
identify the September 1993 rating decision, in which the RO 
confirmed and continued February 1993 denial of the veteran's 
claim for an increased rating for his residuals of a left 
groin injury, as the rating action on appeal, the Board notes 
that, subsequent to the RO's preparation of the August 1994 
SOC and November 1996 remand, the United States Court of 
Appeals for Veterans Claims decided the case of Muehl v. 
West, 13 Vet. App. 159 (1999).  In Muehl, the Court held that 
where, as here, pertinent evidence was presented or secured 
within one year of the date of the mailing of the notice of 
the initial decision, that evidence must be considered to 
have been filed in connection with that claim.  See Id. at 
161-62.  In this case, in the February 1993 rating decision, 
the RO stated that it would reconsider the veteran's claim 
upon receipt of an outstanding June 1992 VA hospitalization 
report, which it obtained in March 1993, and which prompted 
it to issue the September 1993 rating decision.  In light of 
the foregoing, the Board concludes that the instant appeal 
stems from the RO's February 1993 denial of the veteran's 
increased rating claim.

Further, in the November 1996 remand, the Board referred to 
the RO the issues of entitlement to service connection for 
psychiatric disability, asserted as secondary to his service-
connected residuals of a left groin injury, and to a TDIU.  
In an unappealed April 1999 rating decision, the RO denied a 
TDIU and service connection for depressive disorder; 
accordingly, neither of these issues is before the Board.

The Board is undertaking additional development of the 
veteran's claim of entitlement to an annual clothing 
allowance, pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9 (a)(2)).  When the additional development is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 20.903)).  After giving notice and reviewing the veteran's 
response, the Board will prepare a separate decision 
addressing this issue.


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2.  Neither the former criteria for evaluating disorders of 
the genitourinary system, in effect when the veteran filed 
his claim seeking an increased rating for residuals of a left 
groin injury, in July 1992, nor the revised criteria, which 
became effective February 17, 1994, are more favorable to the 
veteran's claim.

3.  Neither the former criteria for evaluating skin 
disabilities, in effect when the veteran filed his claim 
seeking an increased rating for residuals of a left groin 
injury in July 1992, nor the revised criteria, which became 
effective August 30, 2002, are more favorable to the 
veteran's claim.

4.  For the period prior to February 17, 1994, the evidence 
indicates that the veteran's genitourinary impairment 
included nocturia and pain on urination; however, the 
preponderance of the evidence is against a finding that the 
disability was productive of urination at intervals of one 
hour or less with a contracted bladder.

5.  Since February 17, 1994, the residuals of his left groin 
injury include nocturia at intervals of one hour or less and 
awakening to void at least five times per night; however, the 
evidence does not indicate that the veteran's genitourinary 
impairment requires the constant wearing of an appliance or 
the wearing of absorbent materials that must be changed more 
than four times per day.

6.  Resolving all reasonable doubt in the veteran's favor, 
the residuals of his left groin injury include disability 
approximating complete atrophy of the left testicle, with 
loss of erectile power.  

7.  Although the veteran's scars are tender and painful on 
objective demonstration, the preponderance of the medical 
evidence shows that they do not result in any limitation of 
function.

8.  The medical evidence shows that the veteran's scars do 
not approximate, or more nearly approximate, covering an area 
exceeding twelve square inches (77 square centimeters).

9.  The residuals of his left groin injury include disability 
analogous to mild incomplete paralysis of the sciatic nerve.  

10.  The residuals of the veteran's left groin injury result 
in marked interference with employment and thus present an 
exceptional or unusual disability picture so as to render 
impractical the application of the regular schedular 
standards.


CONCLUSIONS OF LAW

1.  Prior to February 17, 1994, the disability picture 
presented by the genitourinary residuals satisfies the 
criteria for a separate 20 percent evaluation.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.20, 4.115a, Diagnostic Code 7512 (1993).

2.  Effective February 17, 1994, the disability picture 
presented by the genitourinary residuals of the veteran's 
service-connected left groin disability satisfies the 
criteria for the assignment of a 60 percent rating on an 
extraschedular basis.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.20 
4.115a, 4.115b, Diagnostic Codes 7512, 7525, 7542 (1993, 
2002).

3.  The criteria for a separate noncompensable evaluation for 
disability analogous to complete atrophy of the left 
testicle, with loss of erectile power, have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 3.350, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.115, Diagnostic Codes 7522-
23 (1993, 2002).

4.  Entitlement to special monthly compensation at the rate 
provided by 38 U.S.C.A. § 1114(k) (West 2002) for loss of use 
of a creative organ is established.  38 C.F.R. § 3.350(a)(1) 
(2002).

5.  The criteria for a separate evaluation of 10 percent for 
scars, and no more, have not been met.  38 U.S.C.A. §§ 110, 
1155 (West 2002); 38 C.F.R. §§ 3.321, 3.951, 4.1, 4.2, 4.3, 
4.7, 4.10, 4.118, Diagnostic Codes 7801-05 (2001, 2002).

6.  The criteria for a separate 10 percent evaluation for 
mild incomplete paralysis of the sciatic nerve have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.321, 4.1, 4.3, 4.7, 4.20, 4.40, 4.124a, Diagnostic Code 
8520 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West Supp. 
2001)) redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Board finds that all 
relevant evidence has been obtained with regard to the 
veteran's claim for an increased rating for his residuals of 
a left groin injury and that the requirements of the VCAA 
have in effect been satisfied.

The veteran has been provided with VA examinations to 
determine the nature, extent and severity of the residuals of 
a left groin injury in August 1992, July 1998, February 2001 
and January 2002.  In addition, the July 1998 examiner 
prepared a January 1999 addendum to her report.  Further, he 
and his representative have been provided with an SOC and 
supplemental statements of the case (SSOCs) that discuss the 
pertinent evidence, and the laws and regulations related to 
the claim, and essentially notify them of the evidence needed 
by the veteran to prevail on the claim.  In the April 2002 
SSOC, the RO notified the veteran of the evidence needed to 
substantiate his claim and offered to assist him in obtaining 
any relevant evidence.  This communication, and various other 
RO letters, gave notice of what evidence the appellant needed 
to submit and what evidence VA would try to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  There is no 
identified evidence that has not been accounted for and the 
veteran's representative has been given the opportunity to 
submit written argument.  

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time, 
without another remand of the case to the RO to provide 
additional assistance to the veteran in the development of 
his claim as required by the VCAA, or for the Board itself to 
conduct further development, or to give the representative 
another opportunity to present additional evidence and/or 
argument.  Bernard v. Brown, 4 Vet. App. 384 (1993).  See 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In this 
case, the extensive record on appeal demonstrates the 
futility of any further evidentiary development and that 
there is no reasonable possibility that further assistance 
would aid him in substantiating his claim.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claim(s).  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).  

Background

In June 1983, the RO granted service connection for residuals 
of a left groin injury, status post left hemiscrotal 
exploration, and assigned a 10 percent evaluation under 
Diagnostic Code 7804, effective February 9, 1983.  In doing 
so, the RO noted that another serviceman reportedly kicked 
the veteran in the groin while he was showering.  In 
addition, the RO pointed out that a March 1983 VA examination 
report revealed that he had tender and painful residual 
scars.  The characterization and evaluation of this condition 
remained in effect when the veteran, citing his recent 
surgeries, submitted this claim seeking an increased rating 
in July 1992.

VA outpatient treatment records, dated in June 1992, show 
that the veteran was seen for treatment of a painful, swollen 
left scrotum.  The examiner indicated that there was no 
evidence of a groin hernia and diagnosed him as having acute 
hydrocele or hematoma.  The veteran was hospitalized later 
that month for four days to treat the condition.  He was 
thereafter seen on an outpatient basis in late June 1992 for 
treatment of a left scrotal mass and pain.  The examination 
revealed that he had well-healed surgical scars that were 
tender to deep palpation.  The diagnoses were left hydrocele 
and possible small ventral hernia.  In addition, the examiner 
stated that the veteran was scheduled to be admitted for 
inpatient care early in July 1992 for follow-up treatment of 
the condition.

Records of the veteran's inpatient care at the East Orange, 
New Jersey, VA Medical Center for his service-connected 
disability, dated in July 1992, show that he had repair of 
the hydrocele in his left groin and left inguinal exploration 
and ventral hernia repair.  The diagnoses were hydrocele 
(left), and ventral hernia.

In August 1992, the veteran was afforded a formal VA 
examination to assess the nature, extent and severity of the 
residuals of his service-connected groin injury.  The veteran 
reported a history of having undergone six hernia repairs in 
the left inguinal area and complained of having chronic pain 
in the left inguinal area that was aggravated by standing or 
any heavy physical activity such as lifting.

The physical examination revealed that the veteran had three 
definite well-healed scars and full repair of the inguinal 
hernia.  In addition, the physician reported there was 
prominent scar tissue of at least 10 centimeters (cm) in 
length that felt very thickened; he described it as if there 
were a pencil under his skin along the 10 cm area.  The 
examiner added that it might be thick enough to obstruct his 
blood flow.  The examination further disclosed that the 
veteran's left scrotal area was swollen and slightly tender.

The examination report reflects that the veteran was referred 
to the genitourinary clinic for a consult, which revealed 
that he had complaints of a swollen left testicle and had 
left inguinal repair in June 1992.  The physician noted the 
veteran's history of having had multiple surgeries in the 
left inguinal area for hernia and trauma and that the 
examination disclosed that his abdomen was soft.  He had 
multiple healed left inguinal scars that were firm and tender 
and his phallus and right testicle were normal.  In addition, 
the examiner indicated that his left testicle was enlarged 
and moderately tender, with no evidence of infection or 
fluctuance.  The diagnoses were status post left inguinal 
repair and multiple left surgical repairs; and left 
orchialgia, secondary to the first diagnosis.

Based on the above evidence, in a February 1993 rating 
decision, the RO granted entitlement to a temporary total 
evaluation for the veteran's residuals of a left groin injury 
pursuant to 38 C.F.R. § 4.30, effective July 5 to August 31, 
1992.  In addition, the RO denied entitlement to an 
evaluation in excess of 10 percent for the service-connected 
disability, reasoning that there was no evidence that the 
painful scar affected the function of the testicles.  The RO 
indicated, however, that it would reconsider the veteran's 
claim pending its receipt of pertinent, outstanding medical 
records relating his surgical care, including the report of 
his June 1992 hospitalization at the East Orange, New Jersey, 
VA Medical Center, during which time he underwent surgery to 
treat this disability.

In March 1993, the RO obtained a copy of the June 1992 VA 
hospitalization report showing that the veteran was admitted 
for four days to treat the his residuals of his left groin 
injury.  An ultrasound of the veteran's abdomen and scrotum 
was performed that revealed a large hydrocele and a possible 
recurrent hernia.  During the hospitalization, the veteran 
had elective hydrocele repair.

In a September 1993 rating decision, the RO confirmed and 
continued its denial of entitlement to an evaluation in 
excess of 10 percent for the veteran's left groin disability, 
concluding that there was no evidence that his inguinal 
hernia was not well supported by a truss or readily 
reducible.  

The veteran appealed, arguing that the residuals of a left 
groin injury had worsened and precluded him from engaging in 
any type of employment.  The veteran stated that he had pain 
upon lifting as well as walking and indicated that he wore a 
truss for support.  He added that he continued to suffer from 
severe left testicular pain and stated that due to the 
disability he had difficulty with sexual intercourse.  

VA treatment records, dated from July 1994 to April 1995, 
indicate that he was seen on numerous occasions for treatment 
for symptoms stemming from left groin injury, and 
particularly for complaints of chronic and severe pain.  
These entries reflect that he was prescribed Percocet, Cirpo 
and Naprosyn to treat the condition; they also show he 
presented to the emergency room complaining of severe pain 
and requested medication to treat that symptom.  The 
diagnoses were chronic epididymitis; orchialgia; left 
epididymo-orchitis; and rule out opioid dependence.

In May 1995, the veteran asserted that he should have been 
awarded separate compensable evaluations for his scars and 
left groin injuries.  In doing so, he reported that due to 
pain stemming from his left groin, he was unable to work and 
had lost his last job.  In support, he submitted an undated 
report signed by a VA physician in which that examiner 
stated, "If the pain is as severe as [the veteran] claims, 
it is quite possible that he would be unable to work."

Thereafter, in a July 1995 rating action, the RO confirmed 
and continued its denial of an increased rating for the 
veteran's residuals of a left groin injury, concluding that 
the disability did not satisfy the criteria for a 30 percent 
evaluation for inguinal hernia under Diagnostic Code 7338.

In June 1996, the veteran testified at a hearing held by a 
former Board member at the local VA office.  During the 
hearing, he noted that he had had six surgeries to treat his 
service-connected disability and argued that his condition 
was much more severely disabling than reflected in the 10 
percent rating for his scars.  In support, the veteran stated 
that despite taking Percocet and using a cane, he had 
problems walking because the daily pain emanating from his 
left testicle that was severe, and radiated down his legs.  
The veteran testified that he also wore a truss and was 
unable to lift objects or engage in sexual relations.  In 
addition, he described his urine stream as very weak and 
reported that it might take him one-half hour to urinate; he 
also said that, at times, he had problems with the frequency 
of his need to urinate.  The veteran further reported that 
sometimes the pain accompanying his urination was so severe 
that he was unable to void and that he went to the emergency 
room for treatment of this problem.  The veteran added that 
due to the severity of his service-connected disability, he 
was unable to work and might have to undergo surgery to 
remove his left testicle; he explained that he was told that 
he would continue to have an infection of his left testicle 
unless he had it removed.  Finally, he stated that he 
received treatment for this disability at the Philadelphia, 
Pennsylvania, and East Orange, New Jersey, VA Medical 
Centers.

In written argument dated in September 1996, Disabled 
American Veterans asserted that the veteran's residuals of a 
left groin injury warranted an increased rating on the basis 
that he had inguinal and ventral hernia surgeries due to his 
service-connected condition.  His representative also cited 
the Court's decision in DeLuca v. Brown, 8 Vet. App. 202 
(1995), as well as 38 C.F.R. § 4.40. and 4.59, for the 
proposition that weakness, fatigability, incoordination, or 
pain on movement and functional impairment due to the left 
groin injury justified a higher evaluation.  

As noted in the introduction, when this matter was initially 
before the Board in November 1996, it was remanded for 
further development and adjudication.  In taking this action, 
the Board observed that the symptomatology reported by the 
veteran during the June 1996 hearing was far more severe than 
that shown during the previous VA examinations.  As such, the 
Board concluded that a new examination was necessary to 
determine the extent and precise definition of the service-
connected condition before his claim could be considered.  In 
doing so, the Board instructed the examiner to state whether 
the veteran's service-connected disability included an 
inguinal hernia, and if so, requested that he or she respond 
to several inquiries.  In addition, the Board instructed the 
RO to associate any outstanding VA treatment records with the 
claims folder.  

In compliance with the Board's remand instructions, in 
January 1997, the RO wrote to the veteran requesting that he 
identify any sources of treatment or information relating to 
his claims.  In response, in March 1997 the veteran reported 
that he had received treatment for the residuals of a left 
groin injury at the Philadelphia, Pennsylvania, VA Medical 
Center from 1982 to 1985, and that since 1983, he had 
received treatment for this condition at the East Orange, New 
Jersey, VA Medical Center.  

In July 1998, the veteran was afforded a VA genitourinary 
examination.  At the outset of the report, the physician 
noted that he had reviewed the veteran's claims folder and 
observed that he had a history of trauma to his left groin 
and had developed swelling of the left scrotum and underwent 
surgery for a hematoma of the scrotum approximately one week 
following the trauma.  In addition, the examiner noted that 
the veteran was receiving treatment for this condition at the 
urology clinic at the East Orange, New Jersey, VA Medical 
Center.

The physician indicated that the veteran had increased 
complaints of pain and that he had previously treated the 
symptom with Percocet, but that the veteran had been unable 
to renew his prescription for this medication.  He veteran 
stated, however, that lying down ameliorated the pain, but 
that walking and standing aggravated the condition.  The 
veteran also complained of having left leg pain, and reported 
that when he "pressed" his left leg, it causes him to have 
left groin pain.  In addition, he indicated that he used a 
truss and a cane to relieve pressure on his left leg.  The 
examiner noted that the veteran had nocturia six to seven 
times per night, and that his urinary frequency during the 
day was three to four times.  She also reported that the 
veteran described "some dysuria" and some urinary 
hesitancy, but rarely had incontinence.  The examiner added 
that the veteran described his urinary stream as strong.

The examiner noted that the veteran's treatment regimen 
included Advil, Motrin and antibiotics for his chronic 
epididymitis and chronic orchialgia.  The examination 
revealed that the veteran's abdomen was soft and nontender, 
and without any mass or organomegaly.  There were three 
surgical scars in the left lower quadrant that were well 
healed and that there were no incisional hernias.  The scars 
measured 3, 3 1/2 and 4 1/4 inches, and the physician indicated 
that each was tender to very light palpation.  In addition, 
the examiner reported that the veteran also had a ventral 
hernia repair in his upper abdomen and that there was no 
inguinal hernia.  

The examination further disclosed that his phallus was normal 
and that his testis on the left measured 5 centimeters (cms) 
and had normal consistency, and that his right testis 
measured 7 centimeter, normal consistency and mild 
tenderness.  The left epididymis could not be well felt on 
the left, and there was irregular tissue above the superior 
margin of the left testicle, which the examiner indicated was 
probably scar tissue from his left hydrocelectomy.  Finally, 
the spermatic cord was normal.

The physician diagnosed the veteran as having long-standing 
chronic pain in the left groin and left testicle area, status 
post multiple left inguinal surgeries.  She stated that the 
veteran had scars that were well healed but were tender to 
light palpation.  She also diagnosed the veteran as having 
urinary symptoms, which she indicated involved voiding 
problems, including nocturia, mild dysuria, hesitancy, but no 
significant incontinence.  Further, she diagnosed the veteran 
as having tender left lower quadrant scars that should not 
affect the veteran's functioning; however, she cautioned that 
there was "always a concern of entrapment of an ilioinguinal 
nerve."  Finally, she reported that the examination had not 
revealed the presence of an inguinal hernia.  In discussing 
this diagnosis, the examiner noted that the veteran wore a 
truss for his comfort and used a cane to decease pressure on 
his left leg because left leg pressure reportedly affected 
his left groin.

Based on the above, in an October 1998 rating action, the RO 
confirmed and continued its denial of the veteran's claim.  
In doing so, the RO indicated that the 10 percent rating was 
for the veteran's scars, which were tender and painful on 
objective demonstration, and that a higher rating was not 
warranted because there was no evidence of an inguinal 
hernia.

In October 1998, the RO requested copies of all record of the 
veteran's treatment for his residuals of a left groin injury 
since August 1994, and the East Orange, New Jersey, VA 
Medical Center sent it a copy of a May 1995 entry.  That 
record reflects that the veteran was diagnosed as having 
chronic epididymitis/orchialgia.

In December 1998, the veteran was afforded a VA psychiatric 
examination.  During the examination, the veteran reiterated 
the history of his left groin injury.  In addition, he 
reported using narcotics to treat the pain stemming from his 
left groin injury, and stated that because the VA medical 
center had declined to reissue his medications, he had 
"resorted" to snorting heroin and claimed to be addicted to 
that substance.  On Axis I, the examiner diagnosed the 
veteran as having depressive disorder with paranoid features 
and on Axis II, a personality disorder, not otherwise 
specified.  On Axis IV, the examiner noted the veteran's 
chronic painful groin injury, his inability to work and his 
financial stress due to addiction.  The examiner also 
indicated that the veteran was financially incompetent 
because of his heroin addiction.

In a January 1999 addendum to his July 1998 genitourinary 
examination report, the physician indicated that the 
veteran's complaints appeared out of proportion to the light 
pressure that she used for palpation and that his complaints 
of pain were out of proportion to the physical findings.

Based on the December 1998 examiner's impression, in an April 
1999 rating decision, the RO proposed to adjudicate the 
veteran incompetent to handle the disbursement of VA funds.  
In May 1999, the RO notified him of this proposed action, and 
in an August 1999 rating decision, formally adjudicated him 
incompetent to handle the disbursement of VA funds.  
Thereafter, based on the findings of an October 2000 VA field 
examination report, the RO appointed his "common-law wife," 
with whom he had resided for many years and with whom has had 
three children in the 1980s, as the person to receive these 
funds on his behalf.

In December 2000, the veteran was afforded a formal VA skin 
examination.  The examiner noted the history of the veteran's 
left groin condition as well as his complaints of pain, 
including from symptomatic scars.  The examination revealed 
that he had two scars in his left lower quadrant, which 
measured 4 by 0.2 cms. and 8 by 0.2 cms., respectively.  Both 
were nonindurated and nontender.  He also had a midline, 
vertical upper abdominal scar that measured 1.5 by 3.5 
centimeter, which was slightly indurated and nontender.  The 
diagnosis was scars.

In February 2001, the physician who performed the July 1998 
VA genitourinary examination again formally evaluated the 
veteran.  At the outset of her report, the examiner noted 
that she had reviewed the veteran's records, and discussed 
the history and treatment of the residuals of his left groin 
injury.  In doing so, she noted that he had left hydrocele 
repair as well as epigastric hernia repair in 1992.  The 
physician added that despite undergoing multiple surgeries to 
his left scrotum and testicle, he has suffered from continued 
pain.  In this regard, she indicated that the veteran had 
used alcohol in the past to treat his pain but no longer did 
so; instead he extensively used painkillers for relief of his 
left scrotum pain.

The examiner also noted that the veteran had difficulty 
passing urine, with hesitancy and intermittent streams; 
nocturia five to six times per night; and dysuria.  The 
veteran also reported seeing gross blood in his urine as 
recently as three days prior to the examination, which he 
stated was related to his "extreme forceful urge to push his 
urine out."  The veteran also complained of having post-void 
dribbling as well as erectile dysfunction.  

The physician indicated that the veteran's current treatment 
regimen included NSAIDs and Nyquil.  The examination revealed 
that the veteran used a cane and that he exhibited severe 
pain while walking and when climbing on to the examination 
table.  He had a four centimeter scar in his abdomen that was 
well healed but the examiner indicated it was difficult to 
examine due to the veteran's voluntary guarding.  His phallus 
was within normal limits and his right testicle measured five 
centimeter and was normal.  His left testicle "was extremely 
painful" at the left epididymal tail, with a small mass 
measuring approximately 1.5 centimeters.  The examiner 
reported that the testicle felt normal with no hernia.

The examiner also administered a scrotal ultrasound, which 
revealed that the left testicle was very tender.  There were 
no intratesticular masses, but the left testicle was smaller 
than the right testicle.  In addition, the physician reported 
that the veteran had hyperechogenicity, with no evidence of 
epididymal inflammation.  Further, the veteran had a normal 
renal ultrasound.

The diagnoses were continuing left scrotal pain, status post 
left testicular trauma in 1981; and status post multiple 
surgical procedures.  The examiner stated that the physical 
examination findings were suggestive of left epididymal pain 
as opposed to left testicular pain as the origin of a 
significant disability, although no abnormality of the 
epididymis was noted on ultrasound.  The examiner also 
diagnosed the veteran as having erectile dysfunction; voiding 
dysfunction; and history of gross hematuria.

In January 2002, the veteran was afforded another formal VA 
genitourinary examination.  At the outset of his report, the 
physician noted that he had reviewed the veteran's records 
and observed that he used Percocet, Tylenol and periodic 
antibiotics to treat the disability.  In doing so, he 
indicated that the veteran had had erectile dysfunction and 
had had no erections since 1995 or 1996.  In addition, the 
physician stated that he had had difficulty urinating, with 
low pressure and nocturia seven to eight times per night.  
The examiner further stated that, at times, it was too 
painful for the veteran to "even begin urinating."  He 
added that the veteran reported surviving on pain medications 
and Nyquil, which helped him sleep.  The physician also noted 
that the veteran described the "whole situation" as "very 
mentally disturbing."

The physical examination of the veteran's scrotum revealed 
that it was not swollen "at this time."  The right testicle 
was smooth and nontender, and the left testicle was misshapen 
and very tender.  The assessment was history of trauma and 
possible rupture of the left testicle in 1981, with multiple 
operations since that time; and persistent left testicular 
tenderness, which is rather disabling and forces the patient 
to walk with the aid of a cane.  The physician added that the 
veteran used "a lot of narcotics."

That same day, the veteran was also afforded a formal VA 
scars examination.  The dermatologist noted that she had 
reviewed the veteran's claims folder and discussed the 
history of the veteran's the residuals of his left groin 
injury.  During the examination, the veteran reported that he 
was unable to engage in sexual relations because he was 
unable to have an erection and that the pain interfered with 
his ability to sleep.  In addition, he reported that he was 
unable to work because of his recurrent pain and swelling of 
his left testicle; he added that he was unable to put 
pressure on his left leg or walk more than one-half block 
with a cane.  He further stated that he was unable to ascend 
or descend stairs or sleep on his stomach due to his left 
testicular pain.  The veteran also stated that he had pain 
and difficulty when he tries to urinate.  

The examination disclosed that the veteran had 10 centimeter 
by 0.2 centimeter and 4 centimeter by 0.2 centimeter linear, 
skin-colored scars on his left lower abdomen and left pubic 
areas that were not painful to the touch.  There was also a 4 
centimeter by 1.5 centimeter hypertrophic scar of the mid-
abdomen that was not painful to the touch.  The examiner 
further reported that there was no evidence of induration, 
erythema or ulceration.  She added that there was no evidence 
of left testicle scarring, but stated that any mobilization 
of the left testicle was very painful.

The diagnosis was cutaneous scars as described above, not 
painful to the touch.  Subsequent to offering this 
impression, the physician opined that the scars themselves 
were not tender or painful and did not interfere with the 
veteran's function; however, she opined that the underlying 
condition might well interfere with his function.

Based on the above, in an April 2002 rating decision, the RO 
confirmed and continued the 10 percent evaluation for the 
residuals of his left groin injury.  In doing so, the RO 
noted that the evidence did not show that he had complete 
atrophy of both testicles, and that the disability did not 
meet the criteria for a 30 percent rating for inguinal 
hernia.  In addition, the RO determined that there was no 
basis for an extraschedular rating.

In written argument dated in July 2002, Disabled American 
Veterans, citing the medical evidence showing that the 
veteran wore a truss and was forced to use a cane to walk due 
to his left leg pain, maintained that a higher evaluation was 
warranted.  

Finally, in a November 2002 letter, the Board notified the 
veteran that VA had revised criteria for evaluating skin 
disabilities, provided him the text of the new regulation, 
and offered him a period of 60 days during which he could 
submit further evidence or argument in support of this claim; 
however, to date the veteran has not responded.

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  The veteran's entire history is reviewed 
when making disability evaluations.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  The 
current level of disability, however, is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

During the course of this lengthy appeal, VA revised the 
criteria for diagnosing and evaluating genitourinary 
disabilities, effective February 17, 1994.  59 Fed. Reg. 
2,523 (1994).  In addition, effective August 30, 2002, VA 
amended the rating schedule for evaluating skin disabilities.  
See 67 Fed. Reg. 49,596 (Jul. 31, 2002) (to be codified at 
38 C.F.R. § 4.118).  

In this regard, the General Counsel of VA has held that where 
a law or regulation changes during the pendency of a claim 
for a higher rating, the Board must first determine whether 
the revised version is more favorable to the veteran.  In so 
doing, it may be necessary for the Board to apply both the 
old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
1991) can be no earlier than the effective date of that 
change.  The Board must apply both the former and the revised 
versions of the regulation for the period prior and 
subsequent to the regulatory change, but an effective date 
based on the revised criteria may be no earlier than the date 
of the change.  As such, VA must generally consider the claim 
pursuant to both versions during the course of an appeal.  
See VAOPGCPREC 3-2000 (2000); DeSousa v. Gober, 10 Vet. 
App. 461, 467 (1997).

In addition, VA must consider whether the service-connected 
residuals of the veteran's left groin injury warrant separate 
ratings for the muscle and neurological disabilities as well 
as for the residual scarring.  See Esteban v. Brown, 6 Vet. 
App. 259, 261 (1994) (permitting separate evaluations for 
separate problems arising from the same injury if they do not 
constitute the same disability or same manifestation under 38 
C.F.R. § 4.14).

Further, the Board notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as the veteran's relevant 
medical history, his current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  In addition, where, 
as here, a veteran has been diagnosed as having a specific 
condition and the diagnosed condition is not listed in the 
Ratings Schedule, the diagnosed condition will be evaluated 
by analogy to closely-related diseases or injuries in which 
not only the functions affected, but the anatomical 
localizations and symptomatology, are closely analogous.  38 
C.F.R. § 4.20

Finally, because the residuals of his left groin injury are 
manifested by distinct, nonoverlapping pathology, i.e., his 
genitourinary impairment, impairment of a creative organ, 
scarring and neurological impairment, the Board will evaluate 
each of these discrete manifestations while rating the 
residuals of the service-connected disability.



A.  Genitourinary impairment

(i) Prior to February 17, 1994

As noted above, VA revised the criteria for diagnosing and 
evaluating genitourinary disabilities, effective February 17, 
1994.  After a careful review of the evidence, the Board 
finds that, prior to February 17, 1994, the veteran's 
genitourinary impairment is best evaluated by analogy to 
chronic cystitis under former Diagnostic Code 7512.  Under 
that code, a noncompensable rating was warranted when the 
condition was mild.  A 10 percent rating required moderate 
cystitis with pyuria and diurnal and nocturnal frequency.  A 
20 percent rating required moderately severe cystitis with 
diurnal and nocturnal frequency with pain and tenesmus.  
Severe cystitis with urination at intervals of one hour or 
less and a contracted bladder warranted a 40 percent rating.  
Cystitis with incontinence requiring constant wearing of an 
appliance warranted a 60 percent rating.  

The evidence shows that, during this period, the veteran's 
genitourinary pathology consisted of nocturia and pain on 
urination, which under former Diagnostic Code 7512 most 
closely approximates the criteria for the assignment of a 
separate 20 percent evaluation.  Because the preponderance of 
the evidence, however, does not reflect that the condition 
was manifested by urination at intervals of one hour or less 
accompanied by a contracted bladder, entitlement to an 
evaluation in excess of 20 percent during this period was not 
shown.

(ii).  Current evaluation

The evidence dated since February 17, 1994, discloses that 
the veteran's genitourinary impairment has worsened.  In this 
regard, the Board notes that the revised genitourinary 
regulations state that under 38 C.F.R. § 4.115a, only the 
predominant area of dysfunction shall be considered for 
rating purposes.  As such, although the evidence shows that 
the veteran's genitourinary impairment is productive of 
urinary frequency, dysuria, hesitancy and voiding 
dysfunction, because the Board determines that his urinary 
frequency is his predominant area of dysfunction, this aspect 
of his disability is best evaluated under the criteria for 
urinary frequency set forth in 38 C.F.R. § 4.115a.

The former criteria for evaluating genitourinary disabilities 
are discussed above.  Under the revised criteria, when the 
predominant voiding dysfunction constitutes urinary 
frequency, a 20 percent rating is warranted when the 
veteran's daytime voiding interval is between one and two 
hours, or he awakens to void three to four times per night.  
When the veteran's daytime voiding is interval is less than 
one hour, or when the veteran must awake to void five or more 
times per night, a 40 percent rating is warranted.  38 C.F.R. 
§ 4.115a.

In its November 1996 Remand, the Board asked that a VA 
examiner "so state" if the veteran's complaints of urinary 
frequency were not related to the service-connected 
disability.  No examiner has so stated.

In this case, the July 1998 VA examination report shows that 
the veteran had nocturia six to seven times per night, which 
was accompanied by urinary hesitancy and dysuria.  Further, 
the physician who conducted the February 2001 VA 
genitourinary examination reported that the veteran had 
nocturia five to six times per night.  In addition, the 
examiner noted that he also suffered from urinary hesitancy, 
intermittent streams, and dysuria.  Further, the January 2002 
VA examination report indicates that the veteran had nocturia 
seven to eight times per night, which was accompanied by 
urinary difficulty and low pressure.  Moreover, the physician 
reported that, at times, urination was so painful that the 
veteran was not able to do so, and he characterized the 
veteran's genitourinary impairment as "rather disabling" 
and a "significant" disability.  In doing so, the examiner 
observed that the veteran used "a lot of narcotics," i.e., 
daily, long-term use of Percocet.  

In light of the above, the Board finds that the evidence 
shows that, effective February 17, 1994, the disability 
warrants a 40 percent schedular rating under both the former 
and the revised criteria.

The Board further concludes, however, that a higher schedular 
evaluation is not warranted under former Diagnostic Code 7512 
because the preponderance of the evidence shows that he does 
not suffer from incontinence that requires him to constant 
wear an appliance warranted.  In this regard, the Board notes 
that although the medical evidence shows that he has some 
incontinence, it does not reflect, nor does the veteran 
assert, that he wears an appliance.  Similarly, because the 
evidence does not indicate that the veteran uses an appliance 
or that he is required to wear absorbent materials that must 
be changed more than four times per day, a 60 percent rating 
under new Diagnostic Code 7542 is not appropriate.

In reaching this conclusion, the Board notes that because the 
medical evidence shows that the veteran does not have an 
inguinal hernia, evaluation under Diagnostic Code 7338 is not 
appropriate.

(iii)  Extraschedular consideration

It is generally provided that the rating schedule will 
represent, as far as can practicably be determined, the 
average impairment in earning capacity in civil occupations 
resulting from a service-connected disability.  38 C.F.R. 
§ 3.321(a).  In the exceptional case, however, to accord 
justice, where the schedular evaluations are found to be 
inadequate, the Secretary is authorized to approve, on the 
basis of the criteria set forth in 38 C.F.R. § 3.321(b)(1), 
an extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities.  38 C.F.R. § 3.321(b).  
The governing norm in these exceptional cases is:  A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
38 C.F.R. 4.1 (2001); Schafrath v. Derwinski, 1 Vet. App. 
589, 592 (1995).

The medical evidence indicates that the veteran's 
genitourinary impairment includes severe dysuria, for which 
as noted above he has chronically used "a lot of narcotics" 
to treat, as well as significant urinary hesitancy; he states 
that at times it is so severe that he cannot void.  Further, 
the veteran reports that he was fired from his last job due 
to his genitourinary problems, and the file shows that he has 
not worked since 1992.  In addition, consistent with his 
statements and testimony, a VA physician has opined that due 
to his severe pain it was quite possible that he was unable 
to work.

In light of the above, the Board finds that the veteran's 
genitourinary impairment stemming from his service-connected 
residuals of left groin injury presents an exceptional or 
unusual disability picture because it is productive of marked 
interference with employment, rendering impractical the 
application of the regular schedular standards.  Based on a 
careful analysis of the lay and medical evidence, the Board 
concludes that this manifestation of the veteran's service-
connected residuals of his left groin injury warrants a 60 
percent evaluation on an extraschedular basis.  

B.  Impairment of a creative organ

A review of the evidence shows that as a residual of his in-
service left groin injury, the veteran suffers from chronic, 
severe left testicle pain.  Indeed, the medical evidence 
shows that his left testicle is extremely tender, misshapen, 
and is prone to swell.  Further, following his formal 
examination of the veteran, the physician who performed the 
January 2002 VA genitourinary examination indicated that the 
veteran had sustained possible rupture of the left testicle 
in 1981.  In addition, despite treating this condition with 
numerous pain medications, due to his daily, severe, left 
testicular pain, he has been forced to alter his sleeping 
position, suffers from chronic erectile dysfunction, and has 
been unable to engage in sexual relations for many years.  
Indeed, in denying entitlement to a higher rating for the 
veteran's left groin injury in April 2002, the RO reasoned 
that the evidence did not show that he had complete atrophy 
of both testicles, which would warrant a 20 percent rating 
under Diagnostic Code 7523, thus acknowledging that the 
veteran had disability analogous to complete atrophy of one, 
i.e., his left, testicle.  In light of the foregoing, the 
Board concludes that entitlement to a separate noncompensable 
rating under Diagnostic Code 7523 for disability analogous to 
complete atrophy of the left testis has been shown.  And, 
given his oft-reported and unrefuted inability to achieve 
intercourse, he is additionally entitled to special monthly 
compensation for loss of use of a creative organ at the rate 
provided by 38 U.S.C.A. § 1114(k).  See 38 C.F.R. 
§ 3.350(a)(1) and § 4.115(b) (Note 1).

C.  Scars

As noted above, effective August 30, 2002, VA amended the 
rating schedule for evaluating skin disabilities, including 
scarring.  Although the RO has not, to date, considered the 
revised criteria, in November 2002, the Board notified the 
veteran that VA had revised its regulations for evaluating 
skin disabilities, provided him the text of the revised 
regulation, and offered him a period of 60 days during which 
to offer further evidence or argument in support of this 
claim, to include commenting on the revised criteria.  To 
date, the veteran has not responded, and accordingly, the 
Board will proceed with the consideration of his case.  In 
doing so, the Board observes that in light of the foregoing, 
there is no prejudice to the veteran.  

The veteran's scars are rated as 10 percent disabling under 
Diagnostic Code 7804.  Under former Diagnostic Code 7804, a 
maximum evaluation of 10 percent was warranted for a 
superficial scar that was tender and painful on objective 
demonstration.  In addition, former Diagnostic Code 7805 
provided that the disability was to be rated based upon the 
limitation of function of the part affected.

Based on a careful review of the medical and lay evidence, 
the Board finds that entitlement to a separate schedular 
rating in excess of 10 percent for the veteran's service-
connected scars has not been shown.  Indeed, a review of the 
medical evidence shows that the veteran's scars have been 
shown to be tender and painful, and thus, a separate 10 
percent evaluation under the former criteria is warranted.  
The Board notes, however, that a 10 percent rating is the 
maximum evaluation under Diagnostic Code 7804, and thus a 
higher schedular rating under that code is not available.  

The Board further concludes that a higher rating is not 
warranted under Diagnostic Code 7805 because the medical 
evidence, and particularly the July 1998 VA genitourinary 
examination, shows that the scars do not affect the 
functioning of these body areas.  As such, under former 
Diagnostic Code 7805, a higher schedular rating was not 
warranted.

Pursuant to the revised criteria, evaluating the veteran's 
scars under Diagnostic Codes 7804 and 7805 does not yield a 
higher schedular rating because the 10 percent rating already 
contemplates that they are tender and painful, and as 
discussed above, they do not result in limitation of motion 
of the affected part.  Further, revised Diagnostic Code 7801, 
which sets forth the criteria for evaluating scars on other 
than head, face, or neck that are deep or that cause limited 
motion, provides that a 10 percent rating is warranted when 
they extend over area or areas exceeding 6 square inches (39 
sq. cm.).  In order to warrant a 20 percent evaluation under 
this code, the scars would have to extend to an area or areas 
exceeding 12 square inches (77 sq. cm.).  Here, the veteran's 
scars do not cover a combined area that approximates, at 
most, the criteria for a 10 percent rating under this code.  
As such, a higher schedular evaluation under the new criteria 
is likewise not warranted.

The veteran's scars could also be evaluated under revised 
Diagnostic Code 7802; however, that code requires that for 
scars other than on the head, face, or neck, which are 
superficial and that do not cause limited motion, a 10 
percent rating is warranted when they measure an area or 
areas of 144 square inches (929 sq. cm.).  Here, the 
veteran's scars do not satisfy the criteria for even a 10 
percent evaluation.  Finally, because the scars are not 
unstable, evaluation under new Diagnostic Code 7803 is not 
appropriate.

In reaching this determination, the Board points out that 
during the course of this protracted appeal, the veteran has 
not asserted that his scars themselves warrant an evaluation 
higher than 10 percent; instead, he has argued that the 
residuals of his left groin injury warrant separate 
compensable evaluations, in addition to the current 10 
percent scar rating.

D.  Neurologic impairment

During the course of this appeal, the veteran has 
consistently reported that due to his left groin injury, he 
suffers from pain that radiates down his leg.  In addition, 
he uses a cane in order to walk to decrease pressure on his 
left leg.  The veteran also states that this condition is 
aggravated by physical activities, such as walking, lifting, 
ascending and descending stairs, as well as prolonged 
standing.

Consistent with the veteran's complaints, in the January 2002 
VA genitourinary examination report, the physician indicated 
that the veteran's left groin disability required him to use 
a cane to walk; the examiner explained that the veteran had 
enduring severe pain all the time and walked with great 
difficulty and used a cane in his right hand in order to 
relieve the pressure on his left leg.

In light of the foregoing, and given the Court's guidance in 
DeLuca, the Board concludes that the veteran's neurologic 
impairment results in disability that most closely 
approximates the criteria for a separate 10 percent rating 
under Diagnostic Code 8520 by analogy to mild incomplete 
paralysis of the sciatic nerve.  Under that code, a 20 
percent evaluation requires that the disability be manifested 
by moderate incomplete paralysis.  Further, a 40 percent 
rating is warranted for moderately severe incomplete 
paralysis, and a maximum 60 percent rating requires that the 
condition be productive of severe incomplete paralysis, with 
marked muscular atrophy.  In reaching this determination, the 
Board acknowledges that the veteran suffers from severe pain 
due to his left groin injury, but points out he is being 
separately compensated for this impairment, other than his 
sciatic-like leg pain, and thus concludes that the 
preponderance of the evidence is against the assignment of a 
20 percent rating under this code.

E.  Extraschedular consideration for manifestations other 
than genitourinary

Finally, the above determinations regarding the veteran's 
creative organs, scars and neurologic impairment are based on 
application of pertinent provisions of the VA's Schedule for 
Rating Disabilities.  As opposed to the veteran's 
genitourinary impairment, there is no showing that these 
distinct manifestations of the veteran's the residuals of his 
left groin injury result in so exceptional or so unusual a 
disability picture as to warrant the assignment of 
evaluations higher than noncompensable, 10 percent and 10 
percent, respectively, on an extra-schedular basis.  See 
38 C.F.R. § 3.321.  There is no indication that these 
manifestations of the service-connected disability result in 
marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluation).  Further, these 
manifestations have not been shown to warrant frequent 
periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  In the absence of evidence of these factors, the 
Board is not required to remand any of these aspects of the 
veteran's service-connected the residuals of his left groin 
injury to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

	(CONTINUED ON NEXT PAGE)




ORDER

A separate 60 percent evaluation for genitourinary impairment 
is granted on an extraschedular basis, subject to controlling 
regulations governing the payment of monetary benefits.

A separate noncompensable rating, and special monthly 
compensation as detailed above, for disability analogous to 
complete atrophy of the left testicle, with loss of erectile 
power, are granted, subject to the law and regulations 
governing the payment of VA monetary benefits.

A separate 10 percent rating for scars is granted, subject to 
the law and regulations governing the payment of VA monetary 
benefits.

A separate 10 percent rating for neurologic impairment is 
granted, subject to the law and regulations governing the 
payment of VA monetary benefits.



	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

